Case: 17-15092       Date Filed: 06/17/2019       Page: 1 of 23


                                                                                   [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-15092
                               ________________________

                          D.C. Docket No. 1:16-cv-22336-JEM



CHARLES SILBERMAN,

                                                          Plaintiff - Appellant,

versus

MIAMI DADE TRANSIT,

                                                          Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (June 17, 2019)

Before WILLIAM PRYOR and NEWSOM, Circuit Judges, and VRATIL, * District
Judge.



*
 Honorable Kathryn H. Vratil, United States District Judge for the District of Kansas, sitting by
designation.
              Case: 17-15092     Date Filed: 06/17/2019   Page: 2 of 23




NEWSOM, Circuit Judge:

      Following several distressing encounters with Miami-Dade Transit bus

drivers, Charles Silberman filed a pro se action against MDT under Title II of the

Americans with Disabilities Act, 42 U.SC. § 12131 et seq., and § 504 of the

Rehabilitation Act, 29 U.S.C. § 794. Still ably representing himself, Silberman

now appeals the district court’s order granting MDT’s motion to dismiss. In short,

the district court concluded (1) that MDT is not sui juris, which is just a fancy way

of saying that it doesn’t have the capacity to sue and be sued separately from

Miami-Dade County, (2) that the Eleventh Amendment bars Silberman’s Title II

claim, and (3) that Silberman failed to state a claim for compensatory damages

under § 504 because he hadn’t alleged that any MDT “official” acted with the

required “deliberate indifference.”

      The resolution of this case is complicated by a thorny threshold issue (or

really, a series of related issues) that we have to address before jumping into the

merits. Most prominently, we conclude—and all here seem to agree—that the lone

named defendant, MDT, can’t be sued under Florida law. Having reached the

same conclusion, the district court offered to allow Silberman to amend his

complaint to substitute the County in MDT’s place, but he declined to do so. Now,

though, before us, Silberman does want to substitute the County, and thus

effectively to amend his complaint nunc pro tunc. It’s a procedural mess.

                                          2
              Case: 17-15092    Date Filed: 06/17/2019   Page: 3 of 23


      We hold that because MDT was the wrong party from the get-go, we can’t

sub in the County on appeal; rather, such a correction could occur only in the

district court. Ordinarily, we might be inclined to remand to allow Silberman one

more shot, particularly given his pro se status. We conclude, however, that any

further amendment of the complaint would be futile, as Silberman didn’t—and for

reasons we’ll explain, can’t—otherwise state a claim. Accordingly, we affirm the

district court’s dismissal.

                                         I

                                         A

      Because this case arises at the motion-to-dismiss stage, we accept as true the

facts as alleged in Silberman’s complaint. See Bailey v. Wheeler, 843 F.3d 473,

480 (11th Cir. 2016). Silberman suffers from “severe depression recurrent with

psychotic episodes.” To help cope with his illness, his psychiatrist prescribed him

a service dog—named Oscar—who was trained to “prevent or interrupt

[Silberman’s] impulsive or destructive behaviors, such as suicide.”

      Silberman’s claims stem from several instances in which he attempted to

ride MDT buses while accompanied by Oscar. In one encounter, a bus driver

“refused to continue on her route while [Silberman] remained on board,” causing

other passengers to “scream[],” “cuss[],” and “mock[]” him “because of [his]

disability.” Silberman promptly reported the incident to Marcos Ortega, MDT’s


                                         3
              Case: 17-15092     Date Filed: 06/17/2019    Page: 4 of 23


ADA officer, and asked him to do what he could “to see this discrimination

practice ends.” Ortega soon responded that MDT’s Office of Civil Rights and

Labor Relations had investigated and determined that the driver “clearly failed” to

comply with the ADA and “MDT’s own internal procedures and training.” In

concluding his email, Ortega reassured Silberman that the driver would face

“appropriate disciplinary action and a comprehensive retraining on all ADA

requirements.”

      Silberman later made two similar complaints to Ortega. In one, Silberman

stated that he had “once again” faced discrimination at the hands of an MDT bus

driver and asked Ortega to consult the bus’s audio and video recordings to get a

sense of what happened. Although Silberman’s complaint was short on detail,

Ortega again acknowledged that the driver had violated the ADA and promised

disciplinary action and retraining. Finally, Silberman complained to Ortega that an

MDT bus driver had “intentionally passed” him at a bus stop and that the driver

had later acknowledged that he did so because of Oscar. Silberman chose to drop

this complaint, however, because he couldn’t obtain video and audio recordings to

corroborate his allegations.

                                           B

      Silberman filed a two-count complaint in the Southern District of Florida

alleging that he had experienced “indifferent or . . . bad faith intentional


                                           4
               Case: 17-15092       Date Filed: 06/17/2019      Page: 5 of 23


discrimination” at the hands of MDT bus drivers “numerous times.” In Count I,

which alleged violations of Title II of the ADA, Silberman faulted MDT’s

“practices, policies and procedures,” and sought compensatory damages, costs, and

“any and all other relief that may be necessary and appropriate.” Count II raised a

nearly identical claim under § 504 of the Rehabilitation Act, coupled with the

additional assertion that “MDT receives federal financial assistance” and is thus “a

covered entity within the meaning of the RA.”

       Through the Miami-Dade County Attorney’s office, MDT moved to dismiss

under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. MDT

first argued that it is not sui juris and that Silberman’s complaint “may be

dismissed for this reason alone.” Beyond that, MDT contended that, under Florida

law, “sovereign immunity irrefutably applies” where, as in this case, “the

complaint specifically allege[s] bad faith or willful conduct.” Finally, MDT

argued that Silberman didn’t state a claim for compensatory damages because he

didn’t “connect the Department” as such—separately from the individual bus

drivers—“to the alleged wrong.” 1

       Adopting the magistrate judge’s report and recommendation, the district

court held that MDT is not sui juris and dismissed Silberman’s complaint without



1
 MDT separately moved to dismiss Silberman’s claims for equitable relief. The district court
dismissed those claims, and they aren’t relevant for purposes of this appeal.

                                               5
             Case: 17-15092     Date Filed: 06/17/2019   Page: 6 of 23


prejudice. Having done so, the court went on to dismiss Silberman’s Title II claim

with prejudice and his § 504 claim without prejudice. As to the Title II claim, the

court “based [its decision] on [MDT’s] (and the County’s) sovereign immunity.”

This seems to have been a reference to the magistrate judge’s twin determinations

(1) that “the Eleventh Amendment bars [Silberman’s] ADA claim” because he

sought only retrospective monetary relief and (2) that, with respect to the conduct

at issue here, Congress hadn’t validly abrogated the County’s sovereign immunity.

      The district court concluded that Silberman’s § 504 claim survived the

Eleventh Amendment, harking back to the magistrate judge’s determination that

“Congress ha[d] explicitly conditioned the acceptance of federal funding on a

state’s waiver of sovereign immunity” with respect to § 504 liability. Even so, the

magistrate judge concluded—and the district court agreed—that, as originally

pleaded, Silberman’s claim for compensatory damages under § 504 failed on the

merits because he hadn’t alleged “intentional discrimination or gross indifference”

on the part of any MDT “officials” other than the line-level bus drivers.

      The district court gave Silberman more than three weeks “to amend the

Complaint to substitute the County as the proper Defendant” and “to include more

specific allegations as to intentional or deliberate discrimination from a[n] MDT

official to support [a claim for] compensatory damages.” Silberman did neither,

but instead filed a motion for reconsideration. Although Silberman devoted his


                                          6
              Case: 17-15092     Date Filed: 06/17/2019    Page: 7 of 23


motion primarily to responding to the district court’s sovereign-immunity analysis,

two footnotes are important for our purposes. First, he expressly “agreed with

MDT” that it is not sui juris. See Pl.’s Mot. Recons. at 2 n.2 (stating that “under

Miami Dade County Code section 2-145, MDT does not have the capacity to sue

or be sued”). Second, he acknowledged that the district court had given him leave

to amend his complaint “to include more specific allegations as to intentional or

deliberate discrimination from a[n] MDT ‘official,’” but said that he “w[ould] not

amend the Complaint” toward that end “because a[n] MDT ‘official’ did not

intentionally or deliberate discriminate” against him. Id. n.3.

      The amendment deadline thus came and went, and true to his word,

Silberman didn’t update his complaint to strengthen his factual allegations. Nor

did he amend his complaint to name the County—either in place of or in addition

to MDT—as a defendant. The district court thereafter denied Silberman’s motion

for reconsideration and ordered the case closed. This appeal followed.

                                           II

                                           A

      We first address Silberman’s decision to name MDT, rather than the County,

as the sole defendant in this case. Under Federal Rule of Civil Procedure 17(b)(3),

a party’s “[c]apacity to sue or be sued is determined . . . by the law of the state

where the court is located.” Again, the district court held that MDT is not sui juris


                                           7
                Case: 17-15092        Date Filed: 06/17/2019       Page: 8 of 23


under Florida law and, on that basis, dismissed Silberman’s complaint without

prejudice.

       Silberman doesn’t contend on appeal that the district court erred in doing so.

To the contrary, he continues to acknowledge—as he did in his response to MDT’s

motion to dismiss—that MDT doesn’t have the capacity to sue or be sued

separately from the County. 2 As already explained, Silberman declined the district

court’s invitation to substitute the County, but he now asks us, for the first time on

appeal, to make the switch under Federal Rule of Appellate Procedure 43.

       Substitution of parties under Rule 43 is often a routine matter—when, say,

during the pendency of the appeal, a party to the district court proceeding dies or a


2
  District courts in our circuit have uniformly reached the same conclusion—as to both MDT and
other Miami-Dade County departments—after examining their organic ordinances. See Wellons
v. Miami-Dade Cty., No. 13-20574-CIV, 2014 WL 2047779, at *9 n.6 (S.D. Fla. Feb. 25,
2014), aff’d sub nom. Wellons v. Miami Dade Cty., 611 F. App’x 535 (11th Cir. 2015)
(collecting cases). See also Masson v. Miami-Dade Cty., 738 So. 2d 431, 432 (Fla. 3d Dist. Ct.
App. 1999) (citing Miami-Dade Police Department’s organic ordinance in concluding that it is
not sui juris). We tend to think that the issue might be a bit closer. The way we read it, MDT’s
organic ordinance sends mixed signals about the agency’s capacity. On the one hand, § 2-148
gives the Miami-Dade County Attorney the power to “adjust, compromise, or settle all damage
claims against Miami-Dade County arising out of the operation of [MDT],” which suggests that
any claim involving MDT’s conduct would properly run against the County. On the other hand,
§ 2-145 seems to contemplate that MDT itself plays a key role in its own litigation, as it says that
MDT “shall [i]nvestigate, adjust, compromise, settle or defend all damage claims arising from
operation of the system in accordance with the procedures established by the County Manager
pursuant to Section 2-148.” Adding to the intrigue, MDT has been a named defendant in two
recent state-court decisions, seemingly without incident. See Melendez v. Miami-Dade Cty.
Transit, 217 So. 3d 1138 (Fla. 3d Dist. Ct. App. 2017); McFarlane v. Miami-Dade Transit Auth.,
215 So. 3d 658 (Fla. 1st Dist. Ct. App. 2017). Happily, we needn’t hazard an Erie guess about
whether MDT is sui juris because Silberman doesn’t challenge the district court’s determination
that it isn’t. Because, as explained below, a defect in a party’s capacity doesn’t affect our
jurisdiction, we decline to address the issue.

                                                 8
                Case: 17-15092        Date Filed: 06/17/2019       Page: 9 of 23


new individual assumes the Office of Attorney General. Our authority to substitute

parties in other situations, though, is more limited. We’ve explained that although

Rule 43(b) “does allow substitution for reasons other than death, the rule is based

on Fed. R. Civ. P. 25, which has been interpreted to apply only when the case

originally had the correct parties.” Glickstein v. Sun Bank/Miami, N.A., 922 F.2d

666, 672 n.10 (11th Cir. 1991) (emphasis added), abrogated on other grounds

by Saxton v. ACF Indus., Inc., 254 F.3d 959 (11th Cir. 2001). In Glickstein, for

instance, we denied a motion to substitute a new party in place of an individual

who “was not the personal representative [of an estate]”—and therefore not yet a

proper party—“at the time the suit was brought.” Id. at 671. In remanding, we

explained that “[a] motion directed to the district court to amend the pleadings

should be used when all of the proper parties are not present.” Id. n.10.3

       Because (for reasons already explained) MDT is not suable under Florida

law, it couldn’t have been the “correct party” at any point in this litigation.




3
  Other courts have similarly held that substitution under Rule 43(b) is appropriate only where
some intervening event occurs after the district court’s judgment that affects a party’s ability to
litigate. See, e.g., AngioDynamics, Inc. v. Biolitec, Inc., 775 F.3d 550, 554 (2d Cir. 2015) (“In
sum, we hold that substitution under Rule 43(b) is permissible only when a party to the suit is
unable to continue to litigate and not when an original party has voluntarily chosen to stop
litigating.” (internal quotations and citation omitted)). See also In re Hessco Indus., Inc., 295
B.R. 367, 371 (B.A.P. 9th Cir. 2002) (“[W]e decline, absent at least persuasive authority, to read
‘any reason other than death’ so broadly that it would comprehend simple failure to name a
proper party.”).

                                                 9
               Case: 17-15092        Date Filed: 06/17/2019       Page: 10 of 23


Glickstein, therefore, compels us to reject Silberman’s thirteenth-hour request to

name the County in MDT’s place.

                                                B

       Because we can’t substitute the County for MDT on appeal, we’re faced

with a complaint that seeks to obtain a judgment against an entity that can’t be

sued. Where does that leave us?

       Confronted with a nearly identical sui juris problem in Woldeab v. Dekalb

County Board of Education, we called this sort of error—naming a defendant that

“is not a legal entity capable of being sued”—a “complaint[] deficiency” that runs

to a plaintiff’s ability to state a claim. 885 F.3d 1289, 1290, 1292 (11th Cir. 2018).

There, as in Glickstein, we remanded because the deficiency was properly

addressed in the district court. In particular, we held that “[t]he district court

should have advised [the pro se plaintiff] of his complaint’s deficiency and given

him the opportunity to amend to name the proper defendant.” Id. at 1292.4 The

question, then: Is remand likewise appropriate here?


4
  We recognize that there is a division of authority with respect to whether a claim against a non-
sui juris entity presents a true “case[]” or “controvers[y]” within the meaning of Article III.
Some courts take the view that “[t]he question of a litigant’s capacity or right to sue or be sued
generally does not affect the subject matter jurisdiction of the district court.” Summers v.
Interstate Tractor & Equipment Co., 466 F.2d 42, 50 (9th Cir. 1972); see also Md. People’s
Counsel v. Fed. Energy Regulatory Comm’n, 760 F.2d 318, 319 (D.C. Cir. 1985) (Scalia, J.)
(“[T]he question of [a party’s capacity to sue] under state law does not go to our jurisdiction.”).
Others recognize a distinction between garden-variety cases “of misnomer or lack of a legal
capacity due to some legal disability” and cases in which the question is “whether the defendant
sued is an existent person,” and hold that “where a suit is brought against an entity which is
                                                10
               Case: 17-15092        Date Filed: 06/17/2019        Page: 11 of 23


       Our cases make clear that “a [pro se] plaintiff must be given at least one

chance to amend the complaint before the district court dismisses the action with

prejudice”—at least, that is, where “a more carefully drafted complaint might state

a claim.” Id. at 1291 (quoting Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir.

1991), overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d

541, 542 & n.1 (11th Cir. 2002) (en banc)). The problem for Silberman is that the

district court did give him the opportunity to amend his complaint, which—

willfully or otherwise—he squandered by refusing to do so in the (ample) time

allotted. Of course, Bank (which Woldeab quoted) says that a plaintiff “must be

given at least one chance to amend,” seemingly leaving open the possibility that, in

some situations, further leniency may be warranted in recognition of the difficulty

in proceeding pro se. Bank, 928 F.2d at 1112 (emphasis added); cf. also Woldeab,

885 F.3d at 1291 (remanding because the plaintiff’s response to the magistrate



legally [nonexistent], the proceeding is void ab initio and its invalidity can be called to the
attention of the court at any stage of the proceeding.” Oliver v. Swiss Club Tell, 35 Cal. Rptr.
324, 329 (Cal. Ct. App. 1963); see also McCullar v. Estate of Campbell, 672 S.E.2d 784, 784–85
(S.C. 2009); A.E. v. M.C., 100 So.3d 587, 595 (Ala. Civ. App. 2012). Although the latter view
has taken hold primarily in state courts and, as a result, is not ordinarily articulated in terms of
the Article III case-or-controversy requirement, it’s possible that at least in some circumstances,
the absence of a defendant with legal personhood may preclude the existence of an “actual
controversy” that is “fit for federal-court adjudication.” Arizonans for Official English v.
Arizona, 520 U.S. 43, 67 (1997) (citation and internal quotation marks omitted). But we needn’t
decide today whether to adopt that view because we’re satisfied that an “actual controversy”
exists in this appeal. Although the County is not formally a party, it has actively litigated this
dispute on behalf of MDT, and, as already explained, any judgment against MDT would run
against the County. That’s enough, we think, to ensure that this case is “fit for federal-court
adjudication.” Id.

                                                11
               Case: 17-15092       Date Filed: 06/17/2019      Page: 12 of 23


judge’s report and recommendation “demonstrates his confusion as a pro se

plaintiff unschooled in the intricacies of Title VII pleading”) (internal quotations

omitted). 5

       We needn’t decide whether an extra dose of grace was called for here,

because Bank goes on to clarify that amendment is not warranted (1) “where [the

plaintiff] has indicated that he does not wish to amend his complaint,” or (2) “if a

more carefully drafted complaint could not state a claim.” 928 F.2d at 1112. The

latter exception—in the lingo, where further amendment would be “futile,”

Woldeab, 885 F.3d at 1291—is particularly relevant here. “Leave to amend a

complaint is futile when the complaint as amended would still be properly

dismissed.” Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007). The futility

issue is concerned less with whether Silberman has otherwise stated a claim

against the County than with whether, when all is said and done, he can do so.

Because (as explained below) we conclude that he can’t, we hold that the district

court’s dismissal should be affirmed.




5
  We should note that Silberman—despite proceeding pro se—appeared to grasp the nuanced
implications of his failure to substitute the County as the proper defendant before the district
court. In his response to MDT’s motion to dismiss, Silberman asserted that his failure to name
the County “should not be grounds [for] granting [MDT’s] Motion to Dismiss with prejudice,”
and instead asked the court to dismiss without prejudice, or alternatively, to “add Miami-Dade
County as a Defendant sua sponte.” Pl.’s Resp. to Def.’s Mot. Dismiss at 5. Silberman got what
he asked for, and yet declined to add the County to his complaint. The record doesn’t reveal
why.

                                              12
             Case: 17-15092      Date Filed: 06/17/2019    Page: 13 of 23


                                           III

      So, if Silberman had sued the right defendant, would he have stated a claim

for compensatory damages under either Title II of the ADA or § 504 of the

Rehabilitation Act? For the following reasons, we hold that he wouldn’t (and

couldn’t) have done so—and, therefore, that amendment would have been futile,

and, therefore, that the district court’s dismissal is due to be affirmed.

                                           A

      We begin with some stage-setting. Under Title II, “no qualified individual

with a disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity.” 42 U.S.C § 12132.

Section 504 is pretty much identical; it provides, as relevant here, that “[n]o

otherwise qualified individual with a disability in the United States . . . shall, solely

by reason of her or his disability, be excluded from the participation in, be denied

the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 29 U.S.C. § 794(a). Given the textual

similarities between the two statutes, “the same standards govern” claims under

both, and we “rel[y] on cases construing [Title II and § 504] interchangeably.”

T.W. ex rel. Wilson v. Sch. Bd. of Seminole Cty., Fla., 610 F.3d 588, 604 (11th Cir.

2010) (quoting Allmond v. Akal Sec., Inc., 558 F.3d 1312, 1316 n.3 (11th Cir.


                                           13
              Case: 17-15092      Date Filed: 06/17/2019    Page: 14 of 23


2009)). (We have also “held that it is appropriate to look to Title IX case law for

guidance in examining discriminatory intent” under Title II and § 504. J.S., III by

& through J.S. Jr. v. Hous. Cty. Bd. of Educ., 877 F.3d 979, 987 (11th Cir. 2017)).

In other words, whatever we have said—or say now—about Title II goes for § 504,

and vice versa.

         To state a claim under either Title II or § 504, a plaintiff must establish “(1)

that he is a qualified individual with a disability; (2) that he was either excluded

from participation in or denied the benefits of a public entity’s services, programs,

or activities, or was otherwise discriminated against by the public entity; and (3)

that the exclusion, denial of benefit, or discrimination was by reason of the

plaintiff’s disability.” Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir.

2007). In the ordinary course, proof of a Title II or § 504 violation entitles a

plaintiff only to injunctive relief. Silva v. Baptist Health S. Fla., Inc., 856 F.3d

824, 831 (11th Cir. 2017). To get damages—as Silberman seeks here—a plaintiff

must clear an additional hurdle: he must prove that the entity that he has sued

engaged in intentional discrimination, which requires a showing of “deliberate

indifference.” Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 348 (11th Cir.

2012).

      “Deliberate indifference,” we have said, is an “exacting standard.”




                                           14
               Case: 17-15092        Date Filed: 06/17/2019        Page: 15 of 23


J.S, 877 F.3d at 987. It requires proof that “the defendant knew that harm to a

federally protected right was substantially likely and . . . failed to act on that

likelihood.” Liese, 701 F.3d 344 (citation omitted). Moreover, in order to hold a

government entity liable, the plaintiff must demonstrate that an “official who at a

minimum has authority to address the alleged discrimination and to institute

corrective measures on the [entity’s] behalf” had “actual knowledge of

discrimination in the [entity’s] programs and fail[ed] adequately to respond.” Id. at

349 (quoting Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)).

To qualify, that “official” must be “high enough up the chain-of-command that his

[or her] acts constitute an official decision by the [entity] not to remedy the

misconduct.” J.S., 877 F.3d at 987 (internal quotation marks omitted). 6


6
  In an effort to escape Liese’s “official” requirement, Silberman has made two distinct but
related—and late-breaking—arguments. First, he suggested for the first time at oral argument
that because Liese arose under Title III of the ADA, rather than Title II, “official”-ness is
inapposite here. But we have clearly employed the Liese standard in the Title II context. See
J.S., 877 F.3d at 987 (stating that “[u]nder Title IX (and, by extension, Title II and § 504), a
plaintiff may establish intentional discrimination by showing deliberate indifference,” and
reciting the Liese standard). Second, Silberman contended for the first time in his reply brief that
MDT can be liable under the doctrine of respondeat superior. But that argument isn’t properly
before us either. See United States v. Evans, 473 F.3d 1115, 1120 (11th Cir. 2006)
(“[A]rguments raised for the first time in a reply brief are not properly before a reviewing
court.”). MDT didn’t have an opportunity to respond to either of Silberman’s newly-raised
theories of liability, and as we did in Liese, we decline to address them. See 701 F.3d at 349 n.10
(“The plaintiffs’ mention of vicarious liability as an appropriate standard in one sentence in their
reply brief constitutes a waiver of this argument.”). We do note, however, that contrary to
Silberman’s suggestion at oral argument, the availability of respondeat superior for Title II and
the § 504 claims remains an open question. See T.W., 610 F.3d at 604. On the one hand, in T.W.
we pointed to our decision in Mason v. Stallings, 82 F.3d 1007 (11th Cir. 1996), as authorizing
vicarious liability under Title I of the ADA—the employment chapter. On the other hand, there
may be reason to think that Mason’s logic doesn’t extend to Title II and § 504, given that the
Supreme Court rejected respondeat superior liability under Title IX in Gebser—the case from
                                                15
                Case: 17-15092      Date Filed: 06/17/2019       Page: 16 of 23


       With the proper legal standard in mind, we will first address Silberman’s

§ 504 claim, which the district court rejected on the merits, and then turn to his

Title II claim, which the district court found barred by the Eleventh Amendment.

                                               B

       The parties don’t dispute that MDT receives federal funding and is therefore

subject to § 504. They do dispute, though, whether Silberman has identified an

“official” within the meaning of Liese. As already explained, Silberman does not

allege that Ortega or any other managerial employee discriminated against him.

(And with good reason, as the record makes clear that Ortega responded to, and at

least seems to have addressed, Silberman’s complaints. See supra at 3–4.)

Instead, Silberman maintains that the bus drivers themselves are Liese-qualifying

“officials.”7

       We have little difficulty concluding that MDT bus drivers are not qualifying

“officials.” With all due respect, they simply aren’t high enough up the org chart

to permit a reasonable inference that, through their actions, they speak for MDT as

a whole. To be clear, it’s not enough that one be an “official” in the abstract—



which we derived the Liese standard. Gebser, 524 U.S. at 285. Resolution of this debate will
have to await another day.
7
  While there may be some inconsistency between Silberman’s current position and his statement
in his motion for reconsideration that “a[n] MDT ‘official’ did not intentionally or deliberately
discriminate” against him, we will assume—perhaps generously—that what he meant there was
that he was not subject to discrimination at the hands of anyone other than MDT bus drivers.

                                               16
             Case: 17-15092     Date Filed: 06/17/2019    Page: 17 of 23


which is to say, potentially any employee. Liese, 701 F.3d at 349. Rather, “the

official [must] have the knowledge of and authority to correct an entity’s

discriminatory practices.” Id. (emphasis added). Bus drivers—akin to what the

First Circuit has called “line employee[s],” Gray v. Cummings, 917 F.3d 1, 17 (1st

Cir. 2019)—just don’t fit that bill. See also Doe v. Sch. Bd. of Broward Cty., Fla.,

604 F.3d 1248, 1255 (11th Cir. 2010) (holding that “janitorial supervisor was

plainly not high enough up the chain-of-command” to impose liability on a school

district).

       To be sure, an “official” needn’t be so high up the chain of command that

she is “authorized to set an entity’s policy.” Liese, 701 F.3d at 349–50. But she

must be high enough that her actions “constitute an official decision by the [entity]

itself not to remedy the misconduct.” Doe, 604 F.3d at 1255 (internal quotation

marks and citation omitted). That, we have said, requires “substantial supervisory

authority.” Liese, 701 F.3d at 350. Liese itself—which concerned a hospital’s

failure to provide sign-language interpreters to deaf patients—is illustrative.

There, we held that a reasonable jury could conclude that doctors had the necessary

supervisory authority because they “could overrule a nurse’s decision to not

provide” an accommodation and because no evidence suggested that the doctors’

decisions “were subject to reversal” by anyone else. Id. Conversely, we indicated

that nurses were not “officials” because, unlike the doctors, they didn’t enjoy


                                          17
             Case: 17-15092     Date Filed: 06/17/2019   Page: 18 of 23


“complete discretion” over whether to provide an accommodation. On the Liese

spectrum, it seems obvious to us that MDT bus drivers are more akin to the nurses

than the doctors. See also, e.g., J.S., 877 F.3d at 988–91 (holding that a school

principal could be an “official” because she was responsible for “[s]upervis[ing]

assigned personnel, conduct[ing] annual performance appraisals, and mak[ing]

recommendations for appropriate employment actions,” and that even teachers

could qualify because they were “responsible for instruct[ing] and supervis[ing]

the work of volunteers and aides when assigned,” but that coaches couldn’t

because there was no evidence that they “maintained a supervisory role over

[teacher’s aides]”).

      Silberman insists that MDT bus drivers are “officials” because they enjoy

“complete discretion at a key decision point” in the “administration of MDT’s

public transportation services”—as evidenced by their ability to deny Silberman’s

point-of-service request to travel with Oscar. Silberman’s argument fails for two

reasons. First, it reads the “key decision point” language (which comes from

Liese) out of context. The relevant question is not whether the drivers had

“complete discretion” to make the initial decision to deny Silberman services, but

rather whether they had discretion at a “key decision point in the administrative

process”—which they plainly didn’t. Liese, 701 F.3d at 350 (emphasis added).

Second, Silberman’s argument proves too much. If it were enough that the bus


                                         18
             Case: 17-15092     Date Filed: 06/17/2019    Page: 19 of 23


drivers here played a key role in the decision to deny Silberman an accommodation

in the first instance, the definition of “official” would be so broad as to encompass

“every single employee” who is in a position to grant or deny an individual service.

Id. at 349. That reading would “essentially eviscerate[] the requirement that there

be a decision by an official,” id., thereby reducing the Liese standard to a variant of

vicarious liability and making compensatory damages the rule rather than the

exception. Cf. also Santiago v. Puerto Rico, 655 F.3d 61, 75 (1st Cir. 2011) (“Title

IX does not sweep so broadly as to permit a suit for harm-inducing conduct that

was not brought to the attention of someone with authority to stop it.”). Put

simply, if MDT bus drivers are “officials,” then everyone is.

      One final point: It’s no answer to say that we can’t conclude that MDT bus

drivers are “officials” at the motion-to-dismiss stage. Although the Liese inquiry is

“necessarily” “fact-based,” J.S., 877 F.3d at 987, that doesn’t mean that the mere

incantation of “official”-ness entitles Silberman to discovery. Missing here are the

key ingredients that have come to define the Liese test—namely, the action (or

inaction) of an individual with “substantial supervisory authority” within MDT’s

“chain of command” who knows that discrimination has taken place and is in a

position to do something about it. Liese, 701 F.3d at 350. Silberman’s complaint

doesn’t create a “reasonable expectation that discovery will reveal evidence” that

fills in those gaps, and, accordingly, his claims haven’t crossed “the line from


                                          19
             Case: 17-15092     Date Filed: 06/17/2019    Page: 20 of 23


conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 570

(2007).

                                       * * *

      For the foregoing reasons, we hold that the district court correctly concluded

that Silberman hasn’t stated—and couldn’t state—a claim for compensatory

damages under § 504 of the Rehabilitation Act.

                                          C

      Which brings us, at last, to Silberman’s Title II claim—what’s left of it,

anyway. Having rejected Silberman’s § 504 claim on the merits, the district court

(in adopting the magistrate judge’s R&R) declined to reach Silberman’s Title II

claim on the ground that the “Eleventh Amendment immunity bars” it. In doing

so, the district court apparently assumed that the County (and by extension, MDT)

is entitled to sovereign immunity in the first place. It’s a dubious assumption.

      “Under the traditional Eleventh Amendment paradigm, states are extended

immunity, counties and similar municipal corporations are not, and entities that

share characteristics of both require a case-by-case analysis.” U.S. ex rel. Lesinski

v. S. Fla. Water Mgmt. Dist., 739 F.3d 598, 601 (11th Cir. 2014) (citing Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977)).

Although it’s possible that MDT might be an arm of the state that partakes of the

state’s immunity, the district court didn’t even allude to the four-factor test that we


                                          20
             Case: 17-15092      Date Filed: 06/17/2019    Page: 21 of 23


outlined for assessing arm-of-the-state issues. See Manders v. Lee, 338 F.3d 1304,

1309 (11th Cir. 2003) (en banc) (explaining that, to determine whether an agency is

an arm of the state, courts should ask “(1) how state law defines the entity; (2)

what degree of control the State maintains over the entity; (3) where the entity

derives its funds; and (4) who is responsible for judgments against the entity”).

      Despite our misgivings about the district court’s sovereign-immunity

analysis, we needn’t remand for a redo. We can affirm where the district court

reaches the correct result but for the wrong reasons. See Clements v. LSI Title

Agency, Inc., 779 F.3d 1269, 1273 (11th Cir. 2015). Specifically, where we

determine that a district court has erroneously dismissed a complaint on a

particular ground, but has done so without reaching the merits—say, because it

incorrectly concluded that the plaintiff lacked standing—“the dismissal of the . . .

complaint must [nevertheless] be affirmed” if the “complaint fails to state a claim.”

Id. (quoting Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004)).

      Just so here. Because sovereign immunity can be waived, our precedent

allows us to “bypass” the threshold question whether an entity is entitled to

sovereign immunity where it only “conditional[ly] assert[s]” the defense.

McClendon v. Ga. Dep’t of Cmty. Health, 261 F.3d 1252, 1259 (11th Cir. 2001).

That is, the entity is free to argue that “that we can dismiss this lawsuit either

because the Eleventh Amendment deprives us of jurisdiction to consider it, or


                                           21
               Case: 17-15092        Date Filed: 06/17/2019       Page: 22 of 23


because [a plaintiff’s] complaint fails to state a claim upon which relief can be

granted.” Id. at 1257–58. Therefore, we can—as MDT asks us to do—assume

without deciding that it is not entitled to sovereign immunity under the Eleventh

Amendment and then rule on the merits of Silberman’s Title II claim. And

because we’ve already concluded that Silberman hasn’t stated a claim for

compensatory damages under § 504, his Title II claim—which, as we have said, is

governed by identical standards—is similarly doomed. 8

                                             * * *

       It’s clear that Silberman hasn’t stated a claim for compensatory damages.

What’s more—and critical for futility purposes—the record makes clear that

Silberman can’t state such a claim. He conceded that no one other than MDT bus

drivers discriminated against him. And as we have held, the bus drivers aren’t

“officials” for § 504 or Title II purposes, as they must be to support a

compensatory-damages claim. We therefore conclude that remand to allow

Silberman to substitute the County for MDT as the proper defendant would be




8
 Because we find that we needn’t address the sovereign-immunity issue, we can bracket the
United States’ contention, which it presses as amicus curiae, that the district court’s decision
“rests on a premature and incorrect analysis of Congress’s power to abrogate States’ Eleventh
Amendment sovereign immunity,” specifically as it applies to the question whether Congress
validly abrogated sovereign immunity in enacting Title II as applied to the conduct at issue here.
Br. of United States at 8, 17.

                                                22
               Case: 17-15092        Date Filed: 06/17/2019        Page: 23 of 23


futile because here, unlike in Woldeab, “a more carefully drafted complaint could

not state a claim.” 885 F.3d at 1291. 9

                                                IV

       In sum, we affirm the district court’s decision to dismiss Silberman’s

complaint on the ground that MDT is not sui juris under Florida law. Moreover,

we hold that under Federal Rule of Appellate Procedure 43 we cannot substitute

the County in place of MDT on appeal. Rather, substitution would be available

only if Silberman were to amend his complaint before the district court. Remand

to allow Silberman to do so, however, would be futile, because Silberman cannot

otherwise state a claim for compensatory damages under either § 504 or Title II.

AFFIRMED.




9
 A bit of housekeeping: Even if the district court erred in dismissing Silberman’s Title II claim
with prejudice on Eleventh Amendment grounds, it correctly dismissed the complaint as a whole
without prejudice. And because further amendment would be futile, we needn’t vacate the
district court’s decision with instructions to dismiss the Title II claim without prejudice instead.


                                                 23